THOMAS F. PRISBY, CHAIRMAN CFS Bancorp, Inc. 707 Ridge Road● Munster, Indiana 46321 October 29, 2009 FOR IMMEDIATE RELEASE CONTACT:Thomas F. Prisby, Chairman of the Board and Chief Executive Office 219-836-2960 CFS Bancorp, Inc. Announces Third Quarter Results MUNSTER, IN – October 29, 2009 – CFS Bancorp, Inc. (NASDAQ: CITZ) (the Company), the parent of Citizens Financial Bank (the Bank), today reported a net loss of $4.7 million, or $(0.44) per share for the third quarter of 2009, compared to a net loss of $1.0 million, or $(0.10) per share for the third quarter of 2008.The results for the third quarter of 2009 were impacted significantly by a provision for loan losses of $9.4 million and a $1.3 million valuation allowance on other real estate owned (OREO), which were attributable to the impact of rapid declines in real estate collateral values. For the nine months ended September 30, 2009, the Company reported a net loss of $2.5 million, or $(0.24) per share, compared to a net loss of $1.6 million or $(0.15) per share for the comparable 2008 period. Chairman’s Comments “Our financial results for the quarter were disappointing.Rapid declines in real estate collateral values on nonperforming assets resulted in a significant increase in our provision for loan losses as well as a $1.3 million increase in the valuation allowance on OREO.In addition, higher professional fees related to a shareholder derivative demand and higher FDIC insurance premiums negatively impacted earnings.These factors exceeded reductions in controllable overhead costs, increases in non-interest income, and increases in net interest income attributable to higher net interest margins,” said Thomas F. Prisby, Chairman & CEO. “Despite indications that the national recession may be ending, the local economy in our northwest Indiana and southwest suburban Chicago market area remains depressed.Most economists are predicting a very gradual recovery.Businesses are continuing to struggle to meet their obligations and the commercial real estate sector is increasingly at risk.Current declines in the real estate collateral values supporting many of the Bank’s non-performing loans and OREO led to material increases in impairments, charge-offs and a write down of the value of OREO during the quarter.These non-performing assets represent a significant drag on earnings for a number of reasons, and our management team is committed to addressing these problem credits in an aggressive, yet prudent, manner within the constraints of current and forecasted market conditions. “We remain committed to our Strategic Growth and Diversification Plan; however, given that quality asset growth remains elusive in the current environment, management intends to continue to opportunistically reduce costs as appropriate within our longer term Strategic Growth and Diversification Plan,” added Prisby. CFS Bancorp, Inc. ­– Page2 of 8 Progress on Strategic Growth and Diversification Plan The Company’s Strategic Growth and Diversification Plan is built around four core objectives:decreasing non-performing loans; ensuring costs are appropriate given the Company’s targeted future asset base; growing while diversifying by targeting small and mid-sized business owners for relationship-based banking opportunities; and expanding and deepening the Company’s relationships with its clients by meeting a higher percentage of the clients’ financial service needs. Progress on the Strategic Growth and Diversification plan has been negatively impacted by the length and severity of the current recession.The current recession started in December 2007, according to the National Bureau of Economic Research (NBER).Even if it had ended, as some economic observers have indicated, early in the third quarter of 2009, the current contraction would represent the longest period of U.S. economic contraction in the post World War II era.For comparison, the average length of the ten prior postwar contraction periods was ten months. The Company’s ability to achieve targeted earning asset levels has been hampered by current economic and regulatory conditions.Our efforts to attract new business banking clients and deepen relationships with current clients are progressing; however, our successes in this arena have resulted in slower asset and income growth rates than would be achieved in normal economic times.Growth remains a strategic priority, but expectations of future growth are tempered by the reality of the market.Management believes the Company will be able to achieve quality, relationship-based loan growth over time and as the economy recovers. Net
